DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 are pending.

Allowable Subject Matter
Claims 1-14 are allowed.
With respect to claim 1, the following is an examiner’s statement of reasons for allowance: the prior art fails to further teach or suggest “cause the microcontroller to repetitively carry out the following steps (i) through (v) until the OBJECT IS PRESENT flag is set to TRUE (i) retrieve the current proximity sensor calibration offset Co from the memory; (ii) activate the optical sensor to take a sample reading X, (iii) calculate a calibrated sample reading Xc by subtracting the current optical sensor calibration offset Co from the sample reading X, (iv)compare the calibrated sample reading Xc to the predetermined OBJECT IS PRESENT threshold, and (v) set the OBJECT IS PRESENT flag to TRUE if the calibrated sample reading Xc meets or exceeds the predetermined OBJECT IS PRESENT threshold; g) wherein the charge control program further includes program instructions that, when executed by the microcontroller, will cause the microcontroller to activate the wireless charging transmission circuit to start recharging the rechargeable battery in the object if the OBJECT IS PRESENT flag is set to TRUE” in combination with all the other elements recited in claim 1.
Claims 2-7, being dependent on claim 1, are allowable for the same reasons as claim 1. 
Claim 8 recites similar limitations as claim 1, and is therefore allowable for the same reasons as claim 1.
Claims 9-14, being dependent on claim 8, are allowable for the same reasons as claim 8.
Roy et al. US PGPUB 2014/0111154 discloses a positioning system for a wireless power system which uses optical sensors and provides for calibration of the sensors with offsets. However, Roy, fails to further teach or suggest the allowable subject matter indicated above.
Kare et al. US PGPUB 2018/0131449 discloses an optical calibration system which determines an offset. However, Kare, alone or in combination with Roy fails to further teach or suggest the allowable subject matter indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317. The examiner can normally be reached M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859